Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 2 May 2022 are acknowledged.
	Claims 1 and 11-22 are currently pending.  Claims 20-22 were previously withdrawn.  Claims 1 and 18-19 are currently amended. Claim 23 was newly added prior to the final rejection but is not currently listed in the claim set and thus not under examination.  Claims 1 and 11-19 are examined on the merits within. 

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.

Withdrawn Rejections
3.	Applicants’ arguments, filed 2 May 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1 and 19 have been withdrawn in view of the claims amendments.  The 35 U.S.C. 112(b) Rejection of claim 18 has been withdrawn in view of the claim amendment. 

Maintained Rejections
Claim Rejections – 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 11-14, and 18-19 is/are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baig et al. (U.S. Patent Application No. 2011/0027328).
	Regarding instant claims 1 and 18, Baig et al. disclose an oral care article in the form of a flexible porous (aperture) dissolvable solid structure comprising 10 to 70% water soluble polymer and an oral care component.  See abstract.  The oral care article can be in the form of a pouch.  See paragraph [0113].  Active ingredients of the oral care component include a fluoride compound to provide a fluoride ion.  See paragraph [0074]. 
	Regarding instant claims 11-12, Baig et al. disclose the same combination of ingredients and thus should function in a similar manner, i.e., rupture with an average rupture time of less than 240 seconds. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claims 13-14, the water-soluble polymer may be a cellulose derivative such as hydroxypropyl methylcellulose, xanthan gum, guar gum tragacanth gum, collagen, etc.  See paragraphs [0026-0027]. 
	Regarding instant claim 19, the composition may also comprise polyphosphate and calcium sources.  See paragraphs [0077-0078]. 
	Thus, the instant claims are anticipated by Baig et al.

Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 11-19 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (WO2015/034975) in view of Baig et al. (U.S. Patent Application No. 2011/0027328).
	Regarding instant claim 1, Dreher et al. teach pouches containing water-soluble fibrous wall material and an active agent.  See abstract. The wall material comprises apertures. See page 21, lines 15-24.  
	Regarding instant claims 11-12, the pouch ruptures as measured according to the Rupture Test Method with an average Rupture time of less than 240 seconds.  See claim 2. 
	Regarding instant claims 13-14, the film wall material comprises a hydroxyl polymer such as pullulan, hydroxypropyl methylcellulose, hydroxypropyl cellulose, carboxymethyl cellulose, sodium alginate, xanthan gum, guar gum, etc.  See claim 3.  
	Regarding instant claims 15, the apertures within the aperture water soluble fibrous wall materials are generally round or oblong shaped, in a regular pattern of spaced apart openings.  See page 21, lines 15-24.  
	Regarding instant claim 16, the apertures have a diameter of from about 0.1 mm to about 2 mm.  See page 21, lines 15-24.  
	Regarding instant claim 17, the apertures form an open area of from about 0.5 to 25%. See page 21, lines 15-24.  
	Regarding instant claims 18-19, wherein the composition comprises calcium carbonate, metallic oxides, silica, etc.  See page 37, lines 1-2. The instant specification states that calcium carbonate and silica are abrasive compounds. Dreher et al. disclose active agents for teeth.  See page 11, lines 1-12. 
	Dreher et al. do not teach a fluoride ion source.   
	Baig et al. teach an oral care article in the form of a flexible porous (aperture) dissolvable solid structure comprising 10 to 70% water soluble polymer and an oral care component.  See abstract.  The oral care article can be in the form of a pouch.  See paragraph [0113].  Active ingredients of the oral care component include a fluoride compound to provide a fluoride ion.  See paragraph [0074]. Baig et al. teach the same combination of ingredient and thus should function in a similar manner, i.e., rupture with an average rupture time of less than 240 seconds. The water-soluble polymer may be cellulose derivatives such as hydroxypropyl methylcellulose, xanthan gum, guar gum, tragacanth gum, collagen, etc.  See paragraphs [0026-0027]. The composition may also comprise polyphosphate and calcium sources.  See paragraphs [0077-0078]. The fluoride ion source can be stannous fluoride, sodium fluoride, potassium fluoride, amine fluoride, etc.  See paragraph [0074].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use fluoride ions in the apertured pouch of Dreher et al. because both Dreher et al. and Baig et al. are directed to pouches made of similar water-soluble materials comprising active ingredients for the teeth. One would have been motivated, with a reasonable expectation of success to use fluoride, calcium and polyphosphates to provide effective oral treatment without adverse side effects. 

Response to Arguments
	Applicants’ arguments filed 2 May 2022 have been fully considered but they are not persuasive. 
8.	Applicants argued “A flexible porous dissolvable solid structure is not identical to a pouch with an aperture film wall material. The film wall material claimed is not an open cell foam as taught by Baig.  Apertured film wall material as used herein means that the film wall material comprises a plurality of holes.”
	In response to applicants’ arguments, Baig et al. disclose an oral care article in the form of a flexible porous (aperture) dissolvable solid structure comprising 10 to 70% water soluble polymer and an oral care component.  See abstract.  Porous meets the definition of a wall material comprising a plurality of holes.  Baig et al. specifically disclose that the oral care article can be in the form of a pouch.  See paragraph [0113].  Figure 4 exemplifies an oral care article that is enclosed in a folded structure, i.e., pouch.  
	Thus this rejection is maintained.

9.	Applicants argued, “Neither Dreher nor Baig teach a pouch comprising a water-soluble aperture film wall material that defines an internal volume of the pouch.”
	In response to applicants’ arguments, Dreher et al. teach pouches containing water-soluble fibrous wall material and an active agent.  See abstract. The wall material comprises apertures. See page 21, lines 15-24.  The prior art of Baig was provided to make obvious the use of fluorides in the pouch of Dreher et al.
	Thus this rejection is maintained. 

Conclusion
10.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Correspondence
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615